                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION


IN RE: COOK MEDICAL, INC.,
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                    MDL NO. 2440
______________________________________________________________________________

THIS DOCUMENT RELATES TO ALL CASES

                                   PRETRIAL ORDER # 86
                           MEMORANDUM OPINION AND ORDER
          (Re: Petition for an Award of Common Benefit Attorneys’ Fees and Expenses)

        Pending before the court is the Common Benefit Fee and Cost Committee’s (“FCC”)

Petition for an Award of Common Benefit Attorneys’ Fees and Expenses (“Petition”).1 [ECF No.

673]. In the Petition, the FCC asks the court to grant an award of attorneys’ fees and expenses in

the amount of 5% of the settlements and judgments subject to the court’s ordered common benefit

assessment. Following a period for objections, three plaintiffs’ firms filed objections to the FCC’s

Petition, and the FCC replied. The Petition is ripe for consideration because briefing is complete.

        The seven multidistrict litigations (“MDLs”) before this court comprise one of the largest

multidistrict litigation proceedings in this country’s history. This nearly nine-year process is

ongoing. What began as 36 plaintiffs suing one company for one allegedly defective pelvic mesh

product transformed into over 104,000 individual plaintiffs suing numerous defendants who

manufactured many different pelvic mesh products. In addition to these complexities, many

individual plaintiffs were implanted with different products manufactured by multiple defendant

manufacturers across MDL lines. In tackling these complications, the plaintiffs’ leadership



1
 This identical Petition was filed in each of the individual MDLs assigned to me: 2:10-md-2187, 2:12-md-2325, 2:12-
md-2326, 2:12-md-2327, 2:12-md-2387, 2:13-md-2440, and 2:14-md-2511.
organized and proposed to the court a structure for addressing global concerns that impacted cross-

MDL issues. This required developing legal theories of liability and finding and vetting experts

across the world who specialize in urology, surgery, materials, chemistry, and other specialties. It

also required the taking of multitudinous depositions, analyzing, organizing, and storing tens of

millions of defendant-produced documents, preparing and briefing hundreds of motions, preparing

for and conducting bellwether trials, and eventually assisting many plaintiffs in reaching

settlements. The fruits of this efficient process were made available to every plaintiff and their

counsel. The court finds that every plaintiff benefited greatly from these efforts.

        This court is now evaluating whether common benefit counsel are entitled to 5% of all

recoveries for their efforts in this litigation. The court must determine if this large group of lawyers

acting for the common benefit has earned and is entitled to nearly half a billion dollars when in

fact the majority of plaintiffs are individually represented. As is the case in most large multidistrict

litigation, the answer is properly found by analyzing several factors, the most important of which

is the total recovery received by all plaintiffs.

        In making this determination, I start with the commonsense observation that the common

benefit work performed by leadership guaranteed that each plaintiff was the beneficiary of well-

researched and briefed theories of liability with organized supporting factual resources and

carefully vetted and developed expert opinion testimony making the case for general causation of

damages resulting from allegedly defective products. Moreover, in the same vein of common-

sense observation, I know that the leadership was able to provide informed settlement values to

individual counsel as a result of their global experience in dealing with tens of thousands of cases.

Finally, of the hundreds of firms representing 104,000 plaintiffs subject to the holdback, only three

law firms have objected to the Petition. These objections are either frivolous or untimely.


                                                    2
Therefore, and as I will explain further below, after careful examination and after a lodestar cross-

check I find that the holdback and award of 5% is reasonable and appropriate in each of these

MDLs. Accordingly, the Petition is GRANTED.

    I.       Background

         The seven pelvic mesh MDLs assigned to this court are virtually unprecedented in size and

scope. In 2010, the Judicial Panel on Multidistrict Litigation (“JPML”) transferred 36 individual

pelvic mesh cases concerning the Avaulta line of pelvic organ prolapse repair devices, a device

sold by C. R. Bard, Inc. (“Bard”).2 As time went on, numerous pelvic mesh cases were filed in

different federal courts across the country against different pelvic mesh manufacturers. The

plaintiffs’ firms leading the litigation around the country discussed an MDL strategy, and in

response to the similarity of pelvic mesh injuries allegedly caused by similar but different products

manufactured by different defendants, requested that the JPML create three additional MDLs

(2:12-md-2325,3 2:12-md-2326,4 and 2:12-md-23275) and send them to this court pursuant to 28

U.S.C. § 1407.

         In transferring these MDLs, the JPML agreed with plaintiffs’ leadership that: “The actions

in each MDL share factual issues arising from allegations of defects in pelvic surgical mesh

products manufactured by [the defendants]. Centralization therefore will eliminate duplicative

discovery; prevent inconsistent pretrial rulings; and conserve the resources of the parties, their

counsel and the judiciary.” In re Am. Med. Sys., Inc., Pelvic Repair Sys. Prods. Liab. Litig., 844 F.



2
  PTO # 1, In re: Avaulta, Pelvic Support Systems Products Liability Litigation, No. 2:10-md-2187 (later changed to
C.R. Bard, Inc. (“Bard MDL 2187”)) [ECF No. 2].
3
  PTO # 1, In re: American Medical Systems, Inc., Pelvic Repair Systems Products Liability Litigation, No. 2:12-md-
2325 (“AMS MDL 2325”) [ECF No. 2].
4
  PTO # 1, In re: Boston Scientific Corp., Pelvic Repair Systems Products Liability Litigation, No. 2:12-md-2326
(“BSC MDL 2326”) [ECF No. 2].
5
  PTO # 1, In re: Ethicon, Inc., Pelvic Repair Systems Products Liability Litigation, No. 2:12-md-2327 (“Ethicon
MDL 2327”) [ECF No. 2].
                                                        3
Supp. 2d 1359, 1360 (J.P.M.L. 2012). Noting this court’s role in presiding over the Bard MDL and

its unique opportunity to preside over similar pelvic mesh cases, the JPML also stated: “[A]

number of these actions are brought by plaintiffs who were implanted with multiple products made

by multiple manufacturers. Centralization of the . . . MDLs in one court will allow for coordination

of any overlapping issues of fact in such multi-product, multi-defendant actions.” Id. at 1361.

Pursuant to 28 U.S.C. § 1407, the JPML sent a fifth MDL in 2012, 2:12-md-2387,6 a sixth in 2013,

2:13-md-2440,7 and a seventh in 2014, 2:14-md-2511.8

        To the court’s knowledge, the JPML has never assigned seven individual MDLs with

different but related products and different manufacturers to a single cross-cutting MDL

coordinated proceeding within one court. The plaintiffs’ leadership tackled this enormous

challenge by accepting the court’s guidance and proposing a Plaintiffs’ Counsel Organization

Structure (“Proposal Structure”) in 2012, which called for a singular, cross-MDL plaintiffs’

leadership structure to address common legal theories, defenses, experts, and scientific and

medical claims. This court approved the Proposed Structure that facilitated the cross-MDL

development and management of all facets of this litigation.9

        It has been this court’s goal to promote efficiencies and coordination across MDL lines.

“In its most simplistic form, we have similar pelvic mesh products manufactured by different




6
  PTO # 1, In re: Coloplast Corp., Pelvic Support Systems Products Liability Litigation, No. 2:12-md-2387 (“Coloplast
MDL 2387”) [ECF No. 2].
7
  PTO # 1, In re: Cook Medical, Inc., Pelvic Repair System Products Liability Litigation, No. 2:13-md-2440 (“Cook
MDL 2440”) [ECF No. 2].
8
  PTO # 1, In re: Neomedic, Pelvic Repair System Products Liability Litigation, No. 2:14-md-2511 (“Neomedic MDL
2511”) [ECF No. 2].
9
  The proposal called for “a Coordinating Co-Lead Counsel, an Executive Committee made up of Co-Leads for each
MDL, and a singular [Plaintiffs’ Steering Committee (“PSC”)] [] to coordinate across MDL lines. . . . [T]he
Coordinating Co-Lead Counsel in conjunction with the Executive Committee will be able to work across MDL lines
in conjunction with one PSC to determine which lawyers are best suited to handle a given task. . . . Many of these
tasks will not be MDL-specific, but rather will be common issues that will need a coordinated effort.” [ECF No. 673-
1].
                                                         4
defendants that allegedly caused a variety of injuries to women. We suspect and hope that there

are commonalities among the [multiple] MDLs.”10 Especially for the purposes of pretrial motions

and discovery, this court has stated that “the most efficient way to handle the [multiple] MDLs is

to consolidate as much as possible.” Id.

       Recognizing the challenges of litigating seven MDLs simultaneously, the plaintiffs’

leadership proposed (and the court later appointed) a large 61-attorney PSC that was responsible

for leading all of the litigation under a coordinated leadership structure. In order to promote the

efficiencies, the court entered an order in all seven MDLs that stated: “It shall be the responsibility

of the Coordinating Co-Lead Counsel to work across MDL lines in conjunction with the Executive

Committee . . . .”11 The Executive Committee was also responsible for appointing a “singular PSC

to coordinate across MDL lines in the . . . separate pelvic mesh MDLs before this court.”12 This

singular PSC worked and collaborated across MDL lines to develop the litigation strategy and

theories of liability, depose experts, and absorb the massive litigation costs. The court appointed

only one PSC to coordinate and advance all seven of the MDLs. This leadership structure made it

possible for the plaintiffs to address common issues that affected all seven of the MDLs and to

work with attorneys who were assisting with common benefit efforts. This approach saved money

and helped to prevent cross-MDL conflicts and duplicative work. Plaintiffs’ leadership and the

participating attorneys working for the common benefit of plaintiffs in these MDLs comprise what

the court will refer to as common benefit counsel (“common benefit counsel”).

       Creating a plaintiffs’ leadership organization of considerable size and with extensive




10
   Transcript of Hearing at 33: 1-15, 2:12-md-2325 (S.D. W. Va. Apr. 13, 2012) [ECF No. 159].
11
   Bard MDL 2187 PTO # 33 [ECF No. 222], AMS MDL 2325 PTO # 4 [ECF No. 147], BSC MDL 2326 PTO # 4
[ECF No. 103], Ethicon MDL 2327 PTO # 4 [ECF No. 120], Coloplast MDL 2387 PTO # 2 [ECF No. 10], Cook
MDL 2440 PTO # 4 [ECF No. 13], and Neomedic MDL 2511 PTO # 7 [ECF No. 12].
12
   Id.
                                                  5
experience was necessary. Moreover, the defendants were represented by some of the best law

firms in the country. To achieve the goals of multidistrict litigation, I believed that a plaintiffs’

leadership team would need to be very experienced, well-funded, and committed. The plaintiffs’

leadership would be required to immediately create a structure defining this litigation and capable

of the cooperative work of drafting master pleadings, plaintiff profile forms, plaintiff fact sheets,

discovery plans, reporting procedures and funding arrangements necessary to achieve sufficient

uniformity to allow the plaintiffs to benefit from the efficient cross-cutting MDL process. The

PSC also addressed the economic disparity between the individual plaintiffs and the well-funded

defendants. Leadership was required to spend tens of millions of dollars without guarantee of

success. These costs continue but are a small part of what the common benefit fund was designed

to compensate.

       It is my opinion that all of the progress and efficiencies in these MDLs would have been

impossible without this organizational structure. The FCC has represented that 900,000 hours were

submitted by common benefit counsel for work performed for the common benefit of all MDL

plaintiffs. Of those hours, the court appointed FCC has, after careful review, represented that

679,191.20 of these hours qualified for the common benefit. Tens of thousands of cases have been

resolved, for a total sum to date of $7.25 billion. Five-percent (5%) ($366,102,875.06) has been

paid into the common benefit fund by defendants.

       Throughout this process, I issued orders dealing with the compensation to be received by

plaintiffs’ attorneys who worked on behalf of all the plaintiffs. For example, on October 4, 2012,

I entered an Agreed Order Regarding Management of Timekeeping, Cost Reimbursement and

Related Common Benefit Issues (“Management Order”) establishing preliminary procedures and




                                                 6
guidelines for submitting applications seeking payment of common benefit fees and expenses.13

The Management Order appointed a Certified Public Accountant (“CPA”), paid with common

benefit funds, to review all time and expense records for the MDLs. Pursuant to the Management

Order, Chuck Smith, CPA, was required to work with the litigation’s Co-Leads to manage the fund

and administer payment for attorney expenses.14 I directed attorneys to record their time and

expense records for review by the accountant every six weeks. The Management Order explicitly

stated that counsel seeking consideration for common benefit compensation must acknowledge

this court’s “final, non-appealable authority regarding the award of fees” and that the parties

“agreed to and therefore will be bound by the court’s determination . . . [and] knowingly and

expressly waive any right to appeal those decisions or the ability to assert the lack of enforceability

of this Management Order or to otherwise challenge its adequacy.”15 Every member of the PSC

approved this Management Order, and the Management Order was entered in the seven MDLs.

        On August 26, 2013, the court entered an “Agreed Order Establishing . . . [a] Fund to

Compensate and Reimburse Attorneys for Services Performed and Expenses Incurred for MDL

Administration and Common Benefit” (“Agreed Order”).16 The Agreed Order was entered in all

seven MDLs. There, the court ordered MDL defendants to withhold a 5% assessment on plaintiff

recoveries and directed defendants to pay the holdback assessments “directly into the . . . MDL

Fund as a credit against the Settlement of Judgment.”17 The court explicitly stated in the


13
   The court entered this Order in each of the individual MDLs: Bard MDL 2187 PTO # 54 [ECF No. 365], AMS
MDL 2325 PTO # 20 [ECF No. 303], BSC MDL 2326 PTO # 17 [ECF No. 212], Ethicon MDL 2327 PTO # 18 [ECF
No. 282], Coloplast MDL 2387 PTO # 6 [ECF No. 15], Cook MDL 2440 PTO # 11 [ECF No. 43], and Neomedic
MDL 2511 PTO # 20 [ECF No. 78].
14
   Chuck Smith and the accounting firm Smith Cochran Hicks PLLC have been handling these tasks.
15
   Id.
16
   The court enter this Order in each of the individual MDLs: Bard MDL 2187 PTO # 84 [ECF No. 634], AMS MDL
2325 PTO # 77 [ECF No. 833], BSC MDL 2326 PTO # 52 [ECF No. 508], Ethicon MDL 2327 PTO # 62 [ECF No.
747], Coloplast MDL 2387 PTO # 32 [ECF No. 124], Cook MDL 2440 PTO # 12 [ECF No. 46], and Neomedic MDL
2511 PTO # 21 [ECF No. 79].
17
   Id.
                                                    7
“Assessments and Payments into the MDL 2326 Fund for All Covered Claims” that “[n]othing in

th[e] Agreed Order is intended to increase the attorneys’ fee paid by a client.”18 With the 5%

assessment paid into the MDL Fund, the court allowed for payment of “common benefit work and

expenses[] [u]pon a proper showing and Order of the Court.”19 Subsequent to these two orders,

the court appointed attorneys involved in the leadership of this litigation to a committee, the FCC,

to receive and analyze common benefit fund requests and make recommendations to the court.20

The FCC has filed the instant Petition, and the court now addresses it below.

     II.      Common Benefit Attorneys’ Fees – Jurisdiction and Authority

           The Supreme Court has long recognized an exception to the “American Rule” that

prohibited a litigant’s attorney from collecting attorneys’ fees from the losing party. See Internal

Imp. Fund Trs. v. Greenough, 105 U.S. 527, 537–38 (1881); Alyeska Pipeline Serv. Co. v.

Wilderness Soc’y, 421 U.S. 240, 247 (1975). The exception “has become known as the ‘common

fund doctrine’ or the ‘common benefit doctrine,’ [which] permits the creation of a common fund

for the purpose of paying reasonable attorneys’ fees.” Eldon E. Fallon, Common Benefit Fees in

Multidistrict Litigation, 74 LA. L. REV. 371, 374–75 (2014). The common fund doctrine is an

equitable exception that creates a fund “for legal services beneficial to persons other than a

particular client, thus spreading the cost of the litigation to all beneficiaries.” In re Vioxx Prods.

Liab. Litig., 760 F. Supp. 2d 640, 647 (E.D. La. 2010). Although originally used in the context of

class actions, MDL courts commonly “cite[] the common fund doctrine as a basis for assessing

common benefit fees.” Id. In the context of class actions, the common fund doctrine is used to



18
   Id.
19
   Id.
20
   The court entered this Order in each of the individual MDLs: Bard MDL 2187 PTO # 207 [ECF No. 1744], AMS
MDL 2325 PTO # 204 [ECF No. 204], BSC MDL 2326 PTO # 136 [ECF No. 1289], Ethicon MDL 2327 PTO # 211
[ECF No. 1845], Coloplast MDL 2387 PTO # 85 [ECF No. 441], Cook MDL 2440 PTO # 71 [ECF No. 414], and
Neomedic MDL 2511 PTO # 23 [ECF No. 85].
                                                    8
remedy the free-rider problem, where a class member benefits from the class recovery while never

paying for counsel. In re Zyprexa Prods. Liab. Litig., 594 F.3d 113, 129 (2d Cir. 2010). This is

because, even though individual plaintiffs are usually represented by individual counsel in MDLs,

“there are substantial similarities to class actions” that warrant compensating benefits conferred

by plaintiffs’ counsel for the common good. Id. at 130.

       A separate source of authority for MDL courts to assess attorneys’ fees in common benefit

fund cases comes from the inherent “‘managerial’ power over the consolidated litigation.” In re

Genetically Modified Rice Litig., No. 4:06 MD 1811 CDP, 2010 WL 716190, at *4 (E.D. Mo. Feb.

24, 2010). Unlike class actions, “the [statutory] authority to create an MDL flows from 28 U.S.C.

§ 1407.” In re Actos (Pioglitazone) Prods. Liab. Litig., 274 F. Supp. 3d 485, 517 (W.D. La. 2017).

Once cases are consolidated under the umbrella of an MDL court’s pretrial jurisdiction, “the

court’s express and inherent powers enable the judge to exercise extensive supervision and control

[over the] litigation.” FED. JUDICIAL CTR., MANUAL FOR COMPLEX LITIGATION, FOURTH § 10.1

(2004). The Fourth Circuit also recognizes a district court’s “broad discretion in coordinating and

administering multi-district litigation.” In re Showa Denko K.K. L-Tryptophan Prods. Liab. Litig.-

II, 953 F.2d 162, 165 (4th Cir. 1992).

       The third source for this court’s authority to assess attorneys’ fees in these seven

interrelated MDLs is the Participation Agreement entered into by all counsel who voluntarily

signed the agreement. The court’s discretion includes the authority to “appoint lead counsel,

recognize steering committees of lawyers, [and] limit and manage discovery.” Id. In these MDLs,

the PSC entered into agreements with participating counsel who voluntarily signed the

Participation Agreement, which was later incorporated into this court’s Agreed Order. However,

“[t]he agreement itself is not the source of the District Court’s authority.” In re Avandia Mktg.,


                                                9
Sales Practices & Prods. Liab. Litig., 617 Fed. Appx. 136, 143 (3d Cir. 2015). The source of the

court’s authority is in its discretion to manage the litigation in combination with the voluntarily

entered into agreement. Id. “The agreement was simply incorporated into an order the District

Court was empowered to issue.” Id. Because this court is empowered to “govern[] how to

compensate the Steering Committee for its work and because [the Participation Agreement] was

incorporated into that order,” this court has the jurisdiction to adjudicate fund claims by attorneys

participating in the common benefit fund process in the seven MDLs. Id. The court now addresses

the methodology for assessing the common benefit fund under its jurisdiction.

   III.       Methodology for Calculating Aggregate Attorneys’ Fees Award

          Throughout the history of MDL common fund calculations, courts have employed three

approaches when assessing the reasonableness of attorney’s fees: (1) the lodestar method, (2) the

percentage method, or (3) the blended method which combines the first two approaches. Fallon,

supra, at 381. Under the lodestar method, a court multiplies “the reasonable hours expended on

the litigation by an adjusted hourly rate” to produce a multiplier whereas the percentage method

“compensates attorneys who recovered some identified sum by awarding them a fraction of that

sum[.]” Id.

          Courts within our district frequently employ a blended approach. They award attorneys’

fees based on a reasonable benchmark percentage of the fund verified by a lodestar cross-check.

See, e.g., Jones v. Dominion Res. Servs., Inc., 601 F. Supp. 2d 756, 758 (S.D. W. Va. 2009).

Following this approach, the court will now (1) determine the value of the benefit common benefit

counsel has provided to plaintiffs, (2) establish a benchmark percentage that common benefit

counsel should be awarded based on awards given in similar MDLs, (3) apply the Fourth Circuit’s




                                                 10
Barber21 factors to assess the reasonableness of the benchmark percentage award, and (4) verify

the reasonableness of the 5% award with a lodestar cross-check. In re Vioxx, 760 F. Supp. 2d at

652.

           1. Valuation of the Benefit Received

           The simple question the court is addressing is what percentage of the total recovery by

plaintiffs is attributable to the work by common benefit counsel. In making the commonsense

observation that common benefit counsel benefited each plaintiff in these MDLs, the court must

determine how much that benefit is worth. To answer that question, the court must first determine

the total recovery by the plaintiffs and then determine what amount of that total recovery is directly

attributable to the efforts of common benefit counsel.

           The court also notes that to date, not all plaintiffs have resolved their cases. This means

that the total amount of recovery the 104,000 plaintiffs will potentially receive is not yet known.

However, this court is equipped with sufficient information to make a reasonable estimate as to

the total amount of recovery the plaintiffs will receive. Having presided over these MDLs for

nearly nine years, the court is intimately aware of the cases that remain, the alleged injuries of the

women, and the range of possible verdicts and settlement values available to them. Therefore, for

the purposes of evaluating how much common benefit counsel’s contributions are worth, the court

is uniquely situated to make a reasonable estimate of the final total recovery amount. Because not

all of the recoveries have been paid by the defendants, these MDL funds are pay-as-you-go,

meaning the payments into the MDL common benefit funds will continue after this court’s order

is entered. “Where the settlement provides benefits on a ‘pay-as-you-go’ basis over a period

beyond the point that a common benefit fee is to be awarded, the settlement fund also includes a



21
     Barber v. KimBrell’s, Inc., 577 F.2d 216, 226 (4th Cir. 1978).
                                                           11
reasonable estimate of the amount of future payments that will be made to” the individual

plaintiffs. In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mex., on April 20,

2010, MDL No. 2179, 2016 WL 6215974, at *15 (E.D. La. Oct. 25, 2016) (citing In re Prudential

Ins. Co. of Am. Sales Practices Litig., 148 F.3d 283, 334 (3d Cir. 1998)).

        To date, the FCC represents that $7.25 billion has been paid out by the defendants to

plaintiffs covered under the court’s holdback. The FCC estimates that total settlements and

judgments subject to the holdback will exceed $11 billion, and no objections were filed in response

to the FCC’s estimate. The court is fully aware of the plaintiffs’ recoveries to date and finds that

the estimate of $11 billion dollars is a reasonable estimate for the total amount of recoveries the

plaintiffs will receive.

        2. Benchmark Percentage

        Now that the court has ascertained a reasonable estimate of the total recoveries the plaintiffs

will receive, the next step requires the court “to arrive at an independent and justified reasonable

percentage” for this litigation. In re Vioxx Prods. Liab. Litig., MDL No. 1657, 2013 WL 5295707,

at *3 (E.D. La. Sept. 18, 2013). To clarify, the court is determining what percentage of each

individual plaintiff’s recovery should be reasonably awarded to the common benefit fund. That

means that, whether a plaintiff was awarded $10,000 or $200,000, the court is assessing whether

5% of either of those figures is reasonable for common benefit compensation.

        The court does this in part by looking at comparable awards in similar MDLs with common

benefit attorneys. See In re Actos, 274 F. Supp. 3d at 524. Because the total anticipated recovery

for all plaintiffs in these MDLs exceeds $1 billion, the court considers this a “super-mega-fund”

litigation. Id. at 524–25. In In re Actos, the court found that the average fee awards in “super-

mega-fund” litigation was 9.9%. Id. at 525. The court in In re Actos noted that “it, also, appears


                                                  12
that as the size of the recovery increases, the percentage [awarded] tends to decrease.” Id. at 524.

       Super-mega-fund cases are often near the 5% the FCC has requested:

 Case                             Plaintiffs’ Recoveries            Percent Award
 In re Tyco Int’l, Ltd., 535 F.   $3.2 billion                      14.5%
 Supp. 2d 249 (D.N.H. 2007)
 In re Royal Ahold N.V. Sec. &    $1.1 billion                      12%
 ERISA Litig., 461 F. Supp. 2d
 383 (D. Md. 2006)
 In re Actos, 274 F. Supp. 3d     $2.4 billion                      8.6%
 485
 In re Diet Drugs                 $6.44 billion                     6.75%
 (Phentermine, Fenfluramine,
 Dexfenfluramine) Prods.
 Liab. Litig., 553 F. Supp. 2d
 442, 480 (E.D. Pa. 2008)
 In re Vioxx, 760 F. Supp. 2d     $4.85 billion                     6.5%
 640
 Deepwater Horizon, 2016          $13 billion                       4.3%
 WL 6215974, at *16

       Given the comparable recoveries and awards in similar-sized MDLs, and that 5% of $11

billion is reasonably comparable under all the circumstances with other MDL common benefit

fund awards, the court finds the 5% benchmark for the FCC’s Petition is very reasonable.

       3. Barber Factors

       The Fourth Circuit instructs courts to analyze fee awards using the factors known as the

“Barber factors.” See Barber, 577 F.2d at 226 (adopting the Johnson factors from Johnson v. Ga.

Highway Express, Inc., 488 F.2d 714, 718–19 (5th Cir. 1974)); see In re MRRM, P.A., 404 F.3d

863, 867 (4th Cir. 2005). Although the court is required to assess the reasonableness of awarding

attorneys’ fees, “[n]ot all [Barber] considerations apply to every case.” In re Serzone Prods Liab.




                                                  13
Litig., MDL No. 1477, 2007 WL 7701901, at *2 (S.D. W. Va. May 16, 2007).22 “[T]rial courts

[have] wide discretion in how they weigh different criteria touching upon the value of the service

provided . . . .” Id. In some cases, certain factors are not relevant to the court’s inquiry. Id. “It

remains important, however, for the district court to provide a concise but clear explanation of its

reasons for the fee award.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983).

             a. Time and Labor Required (Factor 1); Preclusion of Other Employment
                (Factor 4); Attorney Expectations at the Outset of the Litigation (Factor 6)

         The common questions of fact making cases appropriate for MDL coordination allowed

for a coordinated approach to be developed over time and implemented by leadership across all of

the MDLs. Common benefit counsel crafted certain consistent themes and legal theories, cross-

MDL scientific and medical experts, and coordinated the efforts of developing evidence and legal

issues. However, the abundant differences between defendants and individual products

necessitated intense and sustained effort over several years by leadership to develop a cross-cutting

theory of liability applicable to the dozens of different products while also cultivating the experts

necessary to proving general liability for the benefit of plaintiffs’ attorneys working across MDL

lines. The fact that this coordinated litigation ultimately involved seven MDLs with multiple

products and multiple defendants required simultaneous efforts from teams of attorneys, working

collaboratively on parallel tracks. The collective work from one product or one MDL aided the

process overall while each product required specific focus in terms of liability discovery and pre-

trial preparation, expert development, and trial work-up.



22
  The Fourth Circuit in Barber instructs district courts to consider: (1) the time and labor expended; (2) the novelty
and difficulty of the question; (3) the skill required to properly perform the legal services; (4) the attorney’s
opportunity costs in pressing the litigation; (5) the customary fee for like work; (6) the attorney’s expectations at the
outset of the litigation; (7) the time limitations imposed by the client or circumstances; (8) the amount in controversy
and results obtained; (9) the experience, reputation, and ability of the attorney; (10) the undesirability of the case
within the legal community in which the suit arose; (11) the nature and length of the professional relationship between
the attorney and client; and (12) the size of fee awards in similar cases. Barber, 577 F.2d at 226.
                                                          14
       The opportunity costs and time limitations imposed by the circumstances of these MDLs

were likewise onerous. This litigation is not only one of the largest – if not the largest – mass tort

product liability litigations in this nation’s history, but it is the only mass tort products liability

litigation in this country that has involved multiple related MDLs, each involving multiple

products, coordinated before the same court simultaneously. For a number of years, the amount of

time and effort necessary to coordinate this litigation significantly limited involvement in other

matters for many of the lawyers responsible for leading this litigation. The burdens of funding this

litigation through PSC contributions and tens of millions of dollars in held costs were substantial.

The court has no doubt that pursuing this litigation limited, if not precluded, involvement in other

litigations for many common benefit attorneys.

           b. Novelty and Difficulty of the Issues (Factor 2); The Undesirability of the Case
              (Factor 10)

       As recognized in In re Vioxx, “all products liability cases pose significant challenges to

plaintiffs’ counsel” that are only compounded by the complexity “unique to the instant litigation.”

760 F. Supp. 2d at 656. Individually, the cases in these MDLs involve complex prescription

medical devices implanted by surgeons through an invasive surgical procedure. Thus, plaintiffs’

leadership was not only required to address the difficult legal questions that arise in products

liability cases generally but also had to navigate the unique regulatory, scientific and medical

issues presented in these cases. There were also significant issues related to the treating physicians,

which necessitated understanding and addressing questions such as surgical skill and experience,

doctor training, patient selection, and in some cases, medical negligence.

       The theory of how mesh allegedly caused injuries was a complex issue that required

extensive research. Plaintiffs’ leadership had to develop and define theories of liability to create a

coherent theory of the problems allegedly caused by mesh implantation. Because each defendant

                                                  15
designed varying products, the plaintiffs were tasked with finding experts from different scientific

fields, including pelvic repair surgeons, pain specialists, biomaterials experts, polymer scientists,

biostatisticians, pathologists, and regulatory experts. The level of detail needed to discover and

explain why plaintiffs believed certain products were defective compounded the complexity. The

leadership’s research provided cross-cutting MDL benefits merely by demonstrating why

particular weaves used in a mesh design allegedly caused injuries. Several plaintiffs’ experts

conducted laboratory testing of the materials and products that resulted in extensive reports

explaining their medical and scientific findings and opinions. All these materials were developed

into trial strategies, necessarily translating difficult concepts into digestible form. These difficulties

were compounded by the number of products and defendants involved in each MDL. The divergent

issues presented by multiple products in the seven MDLs mandated an organized effort across all

MDLs. Any of the practical concerns that exist in litigating a large group of claims from across

the country in a single court were only compounded by the variances presented in the cases unique

to each MDL.

        Given the complexity of these tasks, “the PSC was required to develop a sophisticated

expertise in medical science, the scientific method, an encyclopedic knowledge of vast scientific

and medical publications.” In re Actos, 274 F. Supp. 3d at 528. Plaintiffs’ leadership was subjected

to different defense strategies and motions from nationally prominent law firms, which not only

required hard work, but also ingenuity in working across MDL lines. Because there were different

MDLs, products, and defendants, multitudes of dispositive motions were filed with Daubert

challenges of nearly all of the plaintiffs’ experts, often with multiple motions per expert. This

motion practice covered a wide variety of legal and evidentiary issues, such as punitive damages,

admissibly of regulatory evidence, and product warnings. Because of the leadership’s efforts, these


                                                   16
complex legal and factual issues were resolved for all plaintiffs’ counsel, for the common benefit

in all seven MDLs.

        With each round of briefing across different MDLs, new arguments and different evidence

yielded distinguishable results. While plaintiffs’ leadership was responsible for common benefit

work across the MDLs, it also oversaw case-specific preparation on motions and responses to

defense motions that were used as templates for future motion practice to the common benefit of

all plaintiffs. For each regulatory or scientific issue in these seven MDLs, plaintiffs’ leadership

had to track “the statutory and common laws of” numerous states across the country. Deepwater

Horizon, 2016 WL 6215974, at *17. In addition to general discovery, “each [] case tried before

this [c]ourt . . . involved unique, complicated, and disputed issues of specific causation.” In re

Vioxx, 760 F. Supp. 2d at 656. Before 2011, there were only a handful of firms involved in this

mesh litigation. The risks and costs associated with leading this litigation have remained onerous

from the beginning. With costs approaching tens of millions of dollars in expenses by common

benefit counsel, the impediments to pursuing these cases were significant.

           c. The Skill Required to Perform the Legal Services Adequately (Factor 3); The
              Experience, Reputation, and Ability of the Attorneys (Factor 9)

       The novelty and difficulty of litigating seven separate MDLs in one court required unique

skills to manage and coordinate such a large and varying process. Because the chance of success

was not guaranteed in these cases, the quality of work is reflected in the significant verdicts

achieved and the tens of thousands of settlements for plaintiffs. Managing this difficult task

necessitated experienced attorneys who specialize in complex litigation.

       The court appointed qualified and experienced counsel from across the country to lead

plaintiffs’ efforts. Many of the leadership law firms specialize in mass tort litigation, which

provided leadership with the background necessary to tackle common MDL problems and adapt

                                                17
to new developments unique to prosecuting seven related MDLs. These litigations required

dedicated research and study to address the many novel legal, scientific, and medical issues. This

meant undertaking enormous document discovery and taking depositions of the individual

plaintiffs to develop a general theory of liability for these cases. In addition to the work by

plaintiffs’ leadership, “[t]he quality of opposing counsel is also important in evaluating the quality

of the work done by the Plaintiffs’ Counsel.” Jenson v. First Tr. Corp., CV 05-3124 ABC (CTx),

2008 WL 11338161, at *14 (C.D. Ca. June 9, 2008). It goes without saying that the defendants

have hired qualified counsel. The plaintiffs’ success is a testament to their skills and experience.

           d. The Amount Involved and the Results Obtained (Factor 8)

       The most important factor in determining the reasonableness of a common benefit fund fee

award is the “degree of the success obtained.” Farrar v. Hobby, 506 U.S. 103, 114 (1992). Success

is determined by the gross recovery, the number of individuals who benefit from settlements and

verdicts, the degree to which plaintiffs are fully compensated, and the benefit to the public at large.

Deepwater Horizon, 2016 WL 6215974, at *18; see In re Diet Drugs, 553 F. Supp. 2d at 472–73.

To date, the majority of cases filed in the seven MDLs have been resolved. Of those cases that

have reached settlements or verdicts, roughly $7.25 billion has been provided to the plaintiffs as

compensation for their injuries with an estimated $3.75 billion in future recoveries. As a result of

the work by the PSC, plaintiffs have been able to file claims in the seven MDLs and use the

already-developed pretrial materials to seek relatively quick resolution of their cases. This

benefited both the individual plaintiffs and the public at large by ensuring that alleged victims of

pelvic mesh products across the country had access to a process that aided in compensating them

for their alleged injuries in an efficient and streamlined process.




                                                  18
           e. The Customary Fee for Similar Work in the Community (Factor 5); Awards
              in Similar Cases (Factor 12)

       These factors were discussed at greater length above. The percentage fee award requested

is comparable with other “super mega-fund” MDL fund awards. Therefore, these factors suggest

the 5% fee is reasonable in light of other MDL court assessments.

       4. Lodestar Cross-Check

       When used as a cross-check, the lodestar analysis “is not undertaken to calculate a specific

fee, but only to provide a broad cross check on the reasonableness of the fee arrived at by the

percentage method.” In re Vioxx, 760 F. Supp. 2d at 652. The lodestar cross-check is used to assess

the reasonableness of the percentage method, and district courts “need not review actual billing

records” and are free to rely on time summaries submitted by attorneys. In re Rite Aid Corp. Sec.

Litig., 396 F.3d 294, 306–07 (3d Cir. 2005); see also In re Vioxx, 760 F. Supp. 2d at 659. Further,

these MDLs encompass law firms from across the country and are national in scope. When

selecting an hourly rate for determining legal fees the court cannot consider just one market

because “‘the relevant legal community’ is one national in nature . . . [and the court will] consider

those rates selected in similar MDLs.” In re Actos, 274 F. Supp. 3d at 522. In In re Actos, the court

only described a reasonable range for a lodestar cross-check without specifically finding a lodestar

multiplier. Id. That is because the purpose of the cross-check is to serve as another data point to

assess the reasonableness of the award, but it is not the primary factor.

       The FCC has represented to the court that participating attorneys seeking compensation for

common benefit work performed approximately 900,000 hours. Of the 900,000 hours submitted,

the FCC recognized 679,191.20 hours as providing common benefit. It is estimated that the total

common benefit fund will reach $550,000,000 once all cases in these seven MDLs have either

reached a settlement or gone to verdict. After subtracting held costs and expenses already paid

                                                 19
from the fund, the FCC anticipates the fund will total $491,150,739.96. The FCC provided the

court with a lodestar analysis for hourly rates at $300 and $500. There, the lodestar multipliers

were 2.41 and 1.45, respectively. The range of hourly rates offered by the FCC is commensurate

with figures produced in other MDLs. See In re Guidant, MDL No. 05–1708 (DWF/AJB), 2008

WL 682174, at *15 (D. Minn. March 7, 2008) (average attorney rate of $379.40 per hour); In re

Vioxx, 760 F. Supp. 2d at 661 (average attorney rate of $443.29 per hour). Using a rough estimate

of $400 per hour for a nation-wide effort, the lodestar cross-check amount (679,191.20 x

$400/hour) is $271,676,480. The court then divides the anticipated amount by the cross-check

amount (491,150,739.96 / 271,676,480) for a lodestar multiplier of 1.8.

       While on the lower side of lodestar cross-checks, this amount is certainly within an

acceptable range. See In re Nat’l Football League Players’ Concussion Injury Litig., No. 2:12-md-

02323-AB, 2018 WL 1635648, *9 (E.D. Pa. Apr. 4, 2018) (upholding a $1 billion settlement with

a lodestar cross-check multiplier of 2.96 while noting multipliers are frequently awarded in ranges

from one to four); Deepwater Horizon, 2016 WL 6215974, at *20 (upholding a 2.34 lodestar

multiplier in a super-mega-fund MDL); In re Avandia, 2012 WL 6923367, at *10 (upholding a

super-mega-fund MDL with a lodestar multiplier of 2.6, noting lower multipliers approved in other

cases). Having established an initial benchmark percentage, analyzed common benefit counsels’

work under the Fourth Circuit’s Barber factors, and found all the factors to be reasonable compared

against a lodestar cross-check, the court FINDS the 5% holdback assessment reasonable.

       The court notes that this percentage results in a substantial amount of money awarded to

common benefit counsel. However, based on the numerous factors discussed above and the awards

given in similar MDLs, this court believes that the award given is conservative and serves to justly

compensate common benefit counsel for their work without unnecessarily burdening the plaintiffs


                                                20
in this litigation. In return for their effort to produce all the benefits mentioned above, no individual

plaintiff was, or ever will be, subject to more than a 5% holdback for all the benefit common

benefit counsel created.

    IV.      Objections

          On November 26, 2018, one plaintiffs’ firm filed objections to the FCC’s Petition, arguing

that the PSC failed to reach a global settlement with the defendants and that the FCC failed to “use

any particular methodology” when justifying its request for access to the 5% holdback the court

previously ordered. [ECF No. 677]. Subsequent to the court’s ordered deadline for filing responses

to the FCC’s Petition, a second firm filed an untimely objection. While the objections are either

irrelevant or untimely in evaluating the FCC’s Petition, “the [c]ourt has an independent duty to the

[plaintiffs] and the public to ensure that such amounts are reasonable.” Deepwater Horizon, 2016

WL 6215974, at *15.

    1. Kline & Specter (“K&S”) Objections

          K&S, the only firm that filed a timely objection to the FCC’s Petition, argues the FCC

Petition award should be reduced from 5% to 2.5%. In support of the request, K&S makes four

arguments that it believes require the court to reduce the common fund award. Of the four, two of

K&S’s arguments address what it believes to be the FCC’s failure to use any specific methodology

in its Petition to the court in support of its request for the 5% assessment and the appealability of

this court’s rulings. This court has already made its own independent finding that the 5% requested

holdback is appropriate under the Fourth Circuit’s instructions for assessing common benefit fees.

As noted above in the initial benchmark analysis, the court determined its own benchmark for

awarding fees and is not rubber-stamping the FCC’s proposal. K&S then argues that the perceived

disparate treatment is exacerbated by the FCC’s failure to produce documents that show the FCC’s


                                                   21
basis for determining allocations between different firms. This argument is premature and does

not address the question before the court. Here, this court is making an independent finding of the

reasonableness of an aggregate award to common benefit counsel, not the allocation to individual

common benefit counsel or firms.

       K&S also notes that it has not waived its right to appeal this court’s determination of the

Petition because the FCC has failed to act transparently, violated the Participation Agreement, and

has given disparate treatment when dealing with FCC firms versus non-FCC firms. As K&S

correctly acknowledges in its response, and as noted above, the Agreed Order provides that the

decision by this court would be final and non-reviewable. Concerns about individual firm awards

will be dealt with during the allocation process. Accordingly, these objections are OVERRULED.

       a. No Global Settlement Was Reached

       K&S next argues that the failure to negotiate a global settlement on behalf of all of the

plaintiffs is evidence that the PSC’s work did not benefit all the MDL plaintiffs in resolving their

cases. In particular, K&S notes that it is the individual work of plaintiffs’ counsel negotiating and

trying cases that results in victories for their clients. K&S claims that the FCC’s analysis of similar

percentage awards in establishing its own benchmark percentage fails to recognize that the

majority of the FCC’s cited litigations resulted in global settlements or court-ordered damages.

K&S admits some work was done for the common benefit of the MDLs, but maintains that a lack

of a global settlement evidences that much of the PSC’s work was not for the common benefit.

The court strongly disagrees.

       Courts have enforced reasonable attorneys’ fees awards in MDLs that did not reach global

settlements or that involved plaintiffs who settled before the global settlement was reached. In In

re Zyprexa Products Liability Litigation, the Second Circuit affirmed a district court’s holdback


                                                  22
of common benefit funds from plaintiffs who prosecuted their cases individually and sought

exemption from the holdback. 594 F.3d at 129–30. The court noted that district courts typically

appoint lead counsel for the purposes of assisting with case management and coordinating

proceedings. Id. There is a “desirability-indeed, the compelling need-to have pretrial proceedings

managed or at least coordinated by lead counsel or a steering or executive committee [which]

demands the existence of a source of compensation for their efforts on behalf of all.” Id. at 130. In

comparing MDLs to class actions, the court reasoned that “while individual plaintiffs are

separately represented, they typically benefit also-often predominantly-from the work of the lead

counsel or committee.” Id.

       Here, K&S’s argument for reducing the fund award ignores the purpose of the common

benefit fund. The efforts of plaintiffs’ leadership on behalf of the common benefit are in

constructing a theory of liability, developing cross-cutting expert testimony that is applicable to

general theories of liability in these MDLS, securing pretrial rulings for all plaintiffs, and reducing

the bargaining power each defense counsel has in negotiating settlements with individual plaintiffs.

This allowed individual counsel to try cases where they felt confident a jury would favorably view

their case, or negotiate a settlement for one, or a group of, clients based on the defendants’

weakened position. Far from failing to provide a common benefit in the form of a global settlement,

the plaintiffs’ leadership facilitated the settlement of tens of thousands of cases through its

persistent efforts to weaken the defendants’ factual and legal standing compared to individual

women across the country. Plaintiffs’ leadership also provided the MDL plaintiffs with all the

work-product they created and educated individual plaintiff attorneys on how to prosecute a pelvic

mesh case. These are global benefits.

       The purpose of the fund is to compensate counsel for the coordination, management, and


                                                  23
performance of mutually beneficial work on behalf of all the plaintiffs. As the court addressed

above in applying the Barber factors, common benefit counsel have effectively coordinated and

developed a prosecution strategy, defended motions, and deposed key defense witness, including

experts for plaintiffs and defendants. That work has benefited all the plaintiffs who are subject to

the 5% holdback. The compensation is awarding the efforts of attorneys who worked on global

issues affecting the plaintiffs. Therefore, the court finds the lack of a global settlement does not

warrant reducing the fee award.

        b. Critical Work for the Common Benefit Going Uncompensated

        Finally, K&S asserts that the recommended allocation by the FCC has emphasized its

members’ contributions at the expense of important work performed by non-FCC attorneys. That

objection is irrelevant and premature at this juncture. Again, the court is not making a

determination as to the reasonableness of allocation awards to each individual firm at this time.

K&S is essentially arguing certain slices of the pie are too small before the court has even issued

its order determining the size of the pie. The purpose of this court’s order is to evaluate the

reasonableness of the aggregate proposed award that will be individually allocated in a later order.

        In arguing the FCC has treated non-FCC firms unequally, K&S also claims compensation

for work in the Covidien23 and Coloplast litigation should be denied because no common benefit

work was performed. That is incorrect. Common benefit work was performed in these MDLs and

participating counsel are entitled to be compensated for their work. Although the amount of

contribution in each of the seven MDLs varies, common benefit awards are assessed on the benefit

provided       by     coordinating        efforts     as     a     whole.       In     re     Diet      Drugs

(Phentermine/Fenfluramine/Dexfenfluramine) Prod. Liab. Litig., 582 F.3d 524, 547–48 (3d Cir.


23
  “Covidien” defendants, within the Bard MDL, refer to wholly-owned subsidiaries, Sofradim Production, S.A.S.
(“Sofradim”) and Tissue Science Laboratories (“TSL”).
                                                      24
2009); In re Genetically Modified Rice Litig., 2010 WL 716190, at *5–6. In In re Diet Drugs, the

Third Circuit reasoned that individual plaintiffs who already recovered from the defendant or opted

out of the global settlement in favor of an individual settlement were still subject to a common

benefit assessment fee. 582 F.3d at 547–48. The purpose of a common benefit fund is to

compensate MDL leadership counsel who “confer[] a substantial benefit on the members of an

ascertainable class . . . .” Hall v. Cole, 412 U.S. 1, 7 (1943). Here, a substantial benefit was

conferred. As the court mentioned at great length above, the leadership oversaw the legal and

factual issues regarding all seven MDLs, and developed any evidence or experts necessary to

proving general liability.

       In In re Diet Drugs, the Third Circuit recognized that even if counsel had opted out before

a global settlement was reached or refused to use common benefit work product, leadership

counsel secured “favorable discovery and evidentiary rulings that applied on a litigation-wide

basis, and it enforced a uniform procedure for” many filings “that governed every MDL case

against” the defendant. 582 F.3d at 548. Because the defendants knew the plaintiffs had access to

the MDL common discovery, all the plaintiffs benefited in the defendant’s “loss of bargaining

power due to the [leadership’s] efforts.” Id at. 548. “[T]hose plaintiffs stood a better chance of

recovery from [the defendant] than they would have absent the [leadership’s] efforts.” Id.

       There is no material difference in regard to the Bard and Coloplast MDLs. All seven of the

MDLs were transferred under this court’s jurisdiction to manage the litigation in order to promote

efficiencies across all of the MDLs. As the court previously mentioned, there is only one group of

Co-Leads that coordinate with each MDL’s leadership counsel. The common benefit work

generated is broadly applicable to each MDL. Beyond the work already provided, plaintiffs’

leadership has a continuing obligation to assist in case management and coordinating efforts of all


                                                25
the MDLs consolidated under this court’s jurisdiction. In many instances, the leadership directly

assisted individual plaintiff’s counsel in settling their cases. That alone subjects all MDL

defendants, past and present, to a loss of bargaining power that would not exist absent leadership’s

efforts. Therefore, a substantial benefit has been conferred in all the MDLs, including the Bard

and Coloplast MDLs.

       Having explained why an assessment for all the MDLs is warranted, it is also necessary to

briefly address K&S’s claim that no common benefit work was performed in these two MDLs.

First, in Coloplast, the FCC’s reply to K&S’s response correctly identifies numerous requests for

document production, Coloplast counsel’s responses to production requests, and document review

that occurred in 2016. In addition to MDL work performed, K&S’s counsel signed the holdback

agreement entered in the Coloplast MDL that authorized a 5% assessment on Coloplast MDL

settlements and verdicts. Even if K&S had not endorsed the Coloplast MDL assessments since

signing the Participation Agreement over five years ago, the Coloplast MDL claimants

substantially benefited from the PSC’s organizing, managing, and undermining Coloplast’s

bargaining power.

       Second, the FCC’s reply correctly points to its efforts in reaching a stipulation where the

parent company, Covidien, stood behind the judgments of its subsidiaries. This process served as

a template for the stipulation reached in the AMS MDL, where Endo Pharmaceuticals stood behind

the judgments and settlements of its subsidiary AMS. Beyond the substantial benefit conferred on

the Covidien claimants, a Sofradim case was selected to go to trial as a bellwether case. Although

the case eventually settled, the work performed to prepare the case for trial required marshalling

all the evidence and arguments that would be necessary for a successful showing. K&S cannot

both claim that the common benefit conferred in finding, researching, and deposing experts for


                                                26
trial in certain MDLs is worth common benefit compensation, while simultaneously asserting the

work prepared for prosecuting Bard defendants amounts to “no discovery.” [ECF No. 677].

Therefore, K&S’s objections to the award have not persuaded the court to reduce the 5%

assessment and are OVERRULED.

     2. Untimely Objection

         One plaintiffs’ firm filed an untimely objection [ECF No. 682] after the court’s ordered

deadline for responses.24 District courts are afforded “broad discretion in coordinating and

administering multidistrict litigation.” In re Showa Denko, 953 F.2d at 165. In the context of

MDLs, there is an even greater deference paid to district court’s docket management than in non-

MDL proceedings. In re Deepwater Horizon, 907 F.3d 232, 235 (5th Cir. 2018). “The ability for

‘judges to enforce orders pertaining to the progress of their cases’ is most important in ‘[MDL]

cases, where the very purpose of the centralization before the transferee judge is the efficient

progress of the cases in preparation for trial.’” Id. (citing In re Asbestos Prods. Liab. Litig. (No.

VI), 718 F.3d 236, 248 (3d Cir. 2013)). District courts may extend timelines for untimely motions

upon a showing of “excusable neglect.” Agnew v. United Leasing Corp., 680 Fed. App’x 149, 155

(4th Cir. 2017). This firm did not file a motion to extend the court’s ordered deadline for response

briefs. Unlike Agnew, where the litigants filed a motion for an extension because of a calendaring

mistake, this firm “failed to provide any explanation” for its failure to file a timely response. Id.

In addition to never moving for leave to file an untimely response, the court finds it highly relevant

that this firm raised its potential objection for the first time since the court entered the Agreed

Order on August 26, 2013. Therefore, the objection is OVERRULED.




24
  An additional plaintiffs’ firm filed an untimely objection that is not listed here because the objection was filed in
only two of the seven MDLs.
                                                           27
   V.      Conclusion

        For the foregoing reasons, the court ORDERS that the FCC’s Petition [ECF No. 673] is

GRANTED. This award is 5% of the total recoveries, which is the equivalent of $366 million.

The court ORDERS that the 5% assessment set forth in the court’s previous Order shall be

available for distribution as an award for common benefit attorneys’ fees and expenses. The

allocation of specific attorneys’ fees and expenses will occur once a recommendation of allocation

has been submitted to the court for review.

        The court DIRECTS the Clerk to send a copy of this order in 2:13-md-2440. It shall be

the responsibility of the parties to review and abide by all pretrial orders previously entered by the

court. The orders may be accessed through CM/ECF system or the court’s website at

www.wvsd.uscourts.gov.

                                                              ENTER: January 30, 2019




                                                 28
